Citation Nr: 0600767	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-26 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to restoration of a 100 percent schedular 
rating for residuals of prostate cancer.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1964 to July 1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Cleveland, Ohio, Regional Office (RO), which reduced a 100 
percent rating to 40 percent for residuals of prostate 
cancer, with the rating reduction effective May 1, 2004.  
Historically, a November 2002 rating decision had granted 
service connection and assigned a 100 percent schedular 
evaluation for residuals of prostate cancer and a 
noncompensable evaluation for erectile dysfunction, and had 
granted special monthly compensation benefits based on loss 
of a creative organ, all effective April 24, 2002.  

An October 2003 predetermination hearing was held at the RO.  
In November 2005, at a scheduled videoconference hearing that 
was held before the undersigned Board Member/Veterans Law 
Judge, appellant stated for the record that he did not wish 
to testify on the issue on appeal of entitlement to 
restoration of a 100 percent schedular rating for residuals 
of prostate cancer and clarified that he was not withdrawing 
the appeal.  


FINDINGS OF FACT

1.  In early 2002, appellant was initially diagnosed with 
prostate cancer and underwent radiation therapy with 
subsequent radioactive seed implantation that was completed 
in July 2002.  

2.  The competent clinical evidence of record at the time of 
the February 2004 rating reduction in question showed no 
recurrence of prostate cancer; that radiation therapy with 
radioactive seed implantation had been discontinued more than 
a year prior to the rating reduction; and that the appellant 
was able to function under the ordinary conditions of life 
and work.  

3.  Residuals of the appellant's prostate cancer are 
manifested by intermittent urine leakage, for which he wears 
absorbent materials that do not require changing more than 4 
times per day.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e),(i), 
3.344(c), 4.1, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 
(2005).

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of prostate cancer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A June 2003 VA letter addressed the rating reduction issue, 
and the reasons and bases section of the May 2004 Statement 
of the Case specifically explained what evidence must be 
shown in order to establish restoration of the 100 percent 
rating for said disability.  Furthermore, that Statement of 
the Case informed appellant that there was no evidence of 
prostate cancer recurrence after radiation therapy or 
evidence that the residuals of prostate cancer had worsened 
such as to meet the applicable criteria for a rating in 
excess of 40 percent.  In particular, that Statement of the 
Case referred to the private medical evidence submitted by 
appellant after receiving notice of the proposed rating 
reduction, including a written statement from Dr. "C.", who 
reported no evidence of prostate cancer recurrence after 
radiation therapy; an October 2003 VA genitourinary 
examination report, which noted no prostate gland masses and 
a PSA (prostate-specific antigen) level that was normal; and 
that the evidence did not show that the residuals of prostate 
cancer met the criteria for the next higher evaluation based 
on voiding dysfunction (with the schedular rating criteria 
set out in that Statement of the Case).  

Additionally, the procedural framework and safeguards set 
forth in 38 C.F.R. § 3.105(e) governing rating reductions 
were explained to appellant in adequate detail prior to the 
2004 rating reduction in question and he was provided 
sufficient opportunity to present additional argument and 
evidence in opposition to that action taken.  In fact, the 
June 2003 proposed rating reduction rating action informed 
him that an April 2003 VA genitourinary examination report 
showed no evidence of prostate cancer recurrence and that the 
residuals of prostate cancer did not meet the criteria for 
the next higher evaluation based on voiding dysfunction.  
Thus, the appellant was notified of the necessary information 
to substantiate his claims for restoration of a 100 percent 
evaluation, and for an evaluation in excess of 40 percent, 
for residuals of prostate cancer.  

It appears that such written correspondence as well as 
Statement of the Case informed the appellant of what 
information and evidence was required to substantiate the 
claims in question and of his and VA's respective duties for 
obtaining evidence.  In addition, the appellant was 
specifically requested to submit relevant evidence in his 
possession.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the claims in question.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  
Additionally, it should be noted that appellant is being 
represented in this case by a service organization that 
apparently is well aware of the VCAA and its requirements.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal to the 
extent indicated.  See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, a comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the disability at issue during the 
pertinent period in question are documented in the claims 
folder.  The evidentiary record includes appellant's private 
clinical records and reports of VA examinations.  
Essentially, all available evidence that could prove material 
with respect to the issues on appeal has been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  There is no indication in the file 
that there are additional, available, relevant records that 
have not yet been obtained.  See Mayfield, supra.  

The provisions of 38 C.F.R. § 3.105(e) state that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposal in reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefore and given 
60 days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.

Additionally, under 38 C.F.R. § 3.105(i), the advance written 
notice concerning a proposed rating reduction must inform the 
beneficiary that he has a right to a predetermination hearing 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice.  

The procedural framework and safeguards set forth in 38 
C.F.R. § 3.105 governing rating reductions are required to be 
followed by VA before it issues any final rating reduction.  
See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

It appears in the instant case that procedurally, the RO did 
comply with 38 C.F.R. § 3.105, regarding the manner in which 
appellant was given notice of the proposed rating reduction 
and the implementation of that reduction.  In June 2003, 
notice of the proposed rating decision was provided, 
informing appellant that medical records had shown "some 
improvement" in his prostate cancer.  Additionally, 
appellant was informed that he could submit "medical or 
other evidence to show that we should not make this change", 
such as a "statement from a physician who recently treated 
or examined you.  It should include detailed findings about 
the condition(s).  If we do not receive additional evidence 
from you within 60 days, we will reduce your evaluation."  
Furthermore, appellant was advised of his right to request a 
personal hearing "to present evidence or argument on any 
important point in your claim."  Appellant did request a 
predetermination hearing and such hearing was held in October 
2003; and appellant did submit additional private clinical 
evidence prior to the rating reduction in question.  

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a),(b) (2004) are not applicable in the 
instant case, since they apply to ratings which have been in 
effect for long periods at a sustained level (five years or 
more).  See Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Smith v. Brown, 5 Vet. App. 335 (1993).  In the instant case, 
the 100 percent disability evaluation for the service-
connected disability in question had been in effect less than 
five years (from April 24, 2002 to May 1, 2004), prior to the 
2004 rating reduction.  However, the provisions of 38 C.F.R. 
§ 3.344(c) do apply, which state, in pertinent part: 
"Reexaminations disclosing improvement, physical or mental, 
in these disabilities will warrant reduction in rating.  

Under Diagnostic Code 7528, a 100 percent evaluation may be 
assigned for malignant neoplasms of the genitourinary system.  
A Note following that code section provides:  Following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, 
including Note.

In early 2002, appellant was initially diagnosed with 
prostate cancer and underwent radiation therapy with 
subsequent radioactive seed implantation that was completed 
in July 2002.  

On September 2002 VA genitourinary examination, appellant 
reported that after completing radiation therapy for prostate 
carcinoma in June 2002 with subsequent radioactive seed 
implant in July 2002, his current complaints included 
dribbling, every two to three hour nocturia, and dysuria with 
penile tip burning sensation.  Evaluation of the prostate was 
normal and a PSA level of 3.0 was interpreted as normal. 

On April 2003 VA genitourinary examination, appellant 
reported having decreasing nocturia, but with a decreased 
stream and increased frequency of small amounts of urine.  
Evaluation of the prostate was normal and a PSA level of .59 
was noted.  The examiner stated that appellant had symptoms 
of dribbling and dysuria; and that his nocturia had decreased 
since the previous September 2002 VA examination.  

A July 2003 private medical statement by a radiation 
oncologist reported that since completion of radiotherapy in 
July 2002, appellant's prostate gland tumor had an excellent 
initial response and that his most recent follow-up showed no 
clinical evidence of disease recurrence.  

During an October 2003 predetermination hearing at the RO, 
appellant testified that on prior VA examination in April, he 
did not report having nocturnal urinary incontinence due to 
embarrassment because a female nurse was in the examining 
room.  Appellant also stated that during nighttime, urinary 
frequency would cause him to get up and go to the bathroom an 
average of about 6 times; that occasionally, he would attempt 
to urinate but only produce a dribble; that he was working; 
that he wore Depends undergarments; that he had a penile tip 
burning sensation; and that during the time that he had 
received radiation therapy, he had been off from work for a 
year.  

On October 2003 VA genitourinary examination, appellant 
reported having some urinary frequency during the day and 
night, with nocturia increasing in frequency.  He stated 
having to void at least once an hour; that he had urinary 
hesitancy and difficulty with his stream; and that he wore 
Depends undergarments at bedtime.  He had had multiple, 
recurrent urinary tract infections, the last occurring in 
October 2003.  A genitourinary evaluation, including the 
prostate gland, was unremarkable and a PSA level of 1.44 was 
interpreted as normal.  

The evidentiary record prior to the rating reduction in 
question included a July 2003 private medical statement and 
September 2002 and April and October 2003 VA genitourinary 
examinations reports, which indicated that there was no 
recurrence of appellant's prostate cancer, and that radiation 
therapy had been completed as of July 2002.  Consequently, 
following cessation of therapeutic treatment and in the 
absence of malignancy recurrence, pursuant to Diagnostic Code 
7528, his residuals of prostate cancer were to be evaluated 6 
months thereafter under voiding dysfunction criteria, since 
these were the predominant symptoms and there were no 
complaints or findings pertaining to renal dysfunction.  
Voiding dysfunction is rated under the categories of urine 
leakage, urinary frequency, and obstructed voiding.  
Parenthetically, evaluating his residuals of prostate cancer 
under 38 C.F.R. § 4.115a on the basis of urinary frequency, 
obstructed voiding, or urinary tract infection would not have 
resulted in an evaluation higher than the assigned 40 
percent, since a 30 percent or 40 percent evaluation is the 
maximum evaluation assignable for any of these specific 
urinary dysfunctions.  

Under 38 C.F.R. § 4.115a, continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence which requires the wearing of absorbent 
materials which must be changed 2 to 4 times per day may be 
assigned a 40 percent evaluation.  Continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence which requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day may be assigned a maximum 60 percent 
rating.  

Although appellant's testimony and history provided on VA 
examinations indicated that he had urinary frequency day and 
night, occasional urinary incontinence with urine leakage 
that required the wearing of an absorbent material, namely 
Depends undergarments.  It is also significant that he also 
reported that during bedtime hours, he would frequently get 
up and urinate in the bathroom, which would suggest that his 
urinary incontinence with urine leakage did not require 
frequent changes of absorbent material worn.  There was 
absolutely no allegation or competent evidence indicating 
that such absorbent material worn required changing more than 
4 times per day, the criteria for a 60 percent evaluation 
based on urine leakage under 38 C.F.R. § 4.115a.  

For the foregoing reasons, the Board concludes that the 
February 2004 rating reduction in question was proper and 
that the RO appropriately applied the applicable laws and 
regulations in reducing the 100 percent schedular rating for 
residuals of prostate cancer to 40 percent.  It should also 
be pointed out that in rating reduction cases, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See 38 
C.F.R. § 3.344(c); and Brown, supra.  In this regard, 
appellant's testimony and the clinical evidence clearly 
showed that his prostate cancer had not recurred after 
radiation treatment; and that he had been able to return to 
work.  Thus, the evidence of record revealed improvement in 
the disability at issue as well as in his ability to function 
under the ordinary conditions of life and work, for the 
period in question.  Accordingly, the preponderance of the 
evidence is against restoration of a 100 percent schedular 
rating for residuals of prostate cancer, and against an 
evaluation in excess of 40 percent for residuals of prostate 
cancer.   


ORDER

Restoration of a 100 percent schedular rating for residuals 
of prostate cancer is denied.

Entitlement to an evaluation in excess of 40 percent for 
residuals of prostate cancer is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


